Per Curiam:.
The appellant was convicted, along with two other co-defendants, of breaking and entering a storehouse at 1429 West Baltimore Street, known as the Combo Club, and taking cigarettes and money from certain machines therein. His contentions are that the evidence was insufficient to sustain the conviction, or to establish the ownership or value of the stolen property. We find no merit in either contention.
Police officers in a radio car saw three youths near the burglarized premises, two of whom were carrying shopping bags. When spoken to, they ran. One, Ronnie Fisher, was apprehended, and the police found tools in his pocket. A shopping bag he had dropped in flight contained one hundred packages of cigarettes. Officer Thomas testified that the appellant, who escaped by running into an apartment house, and into an apartment later identified as Fisher’s, had another shopping bag in his hands. The officer had known the appellant before, but did not know his name at that time. He identified him in court. Other tools, cigarettes and some twenty-three dollars in cash were found in Fisher’s apartment.
Both of the accomplices implicated Tierney as instigating and participating in the breaking and entering, and there was sufficient corroboration of their testimony. There was also *456sufficient evidence, in the stipulation as to what Mr. Miller, the court-appointed trustee in charge of the premises, would testify to, if present, to establish the corpus delicti, and the allegations as to ownership in the indictment. Sergeant Knecht also testified that the rear door had been forced. Sergeant Knecht further testified, without objection, that the value of the cigarettes taken was about seventy dollars and that fifty dollars in cash was also taken. See Jewell v. State, 216 Md. 110 and Holtman v. State, 219 Md. 512.

Judgment affirmed.